Citation Nr: 0201278	
Decision Date: 02/07/02    Archive Date: 02/11/02

DOCKET NO.  00-02 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than September 1, 
1999, for the payment of additional compensation based on the 
recognition of a dependent spouse.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel



INTRODUCTION

The veteran had active service from October 1969 to August 
1975.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1999 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), located in 
Winston-Salem, North Carolina.  The veteran has withdrawn a 
request for a hearing before a member of the Board sitting in 
Washington, D.C.  See 38 C.F.R. § 20.702(e) (2001).


FINDINGS OF FACT

1.  In a July 1988 rating determination, the RO awarded the 
veteran a 60 percent compensation rating for service-
connected lumbar disability, effective February 1, 1988.

2.  The RO notified the veteran by letter dated in July 1988 
of the 60 percent award and of his potential entitlement to 
additional benefits for a dependent spouse pending the 
receipt of verification of marital status; the RO notified 
the veteran that if the evidence was not received within one-
year, additional benefits could not be paid for the period 
prior to receipt of the requested evidence.  

3.  Thereafter, no declaration or verification of the 
veteran's marital status was received until August 6, 1999.


CONCLUSION OF LAW

The criteria for entitlement to an earlier effective date for 
the payment of additional benefits for a dependent spouse are 
not met.  38 U.S.C.A. §§ 1115, 5110, 5111 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.31, 3.205, 3.400, 3.401 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of the veteran's appeal the VCAA, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law.  In 
addition regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  The VCAA and 
the implementing regulations are liberalizing and are 
therefore applicable to the issue on appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that the VCAA and the implementing 
regulations were in effect when the RO most recently 
considered the veteran's claim.  The veteran has been 
notified as to the enactment of the VCAA via the Board's 
March 2001 remand and in a letter from the RO dated in June 
2001.  The veteran has since submitted additional evidence, 
duplicative of that already in the claims file, and has also 
offered additional argument, as has his representative.  The 
record also reflects that the veteran has been notified of 
the law and regulations governing the assignment of effective 
dates for additional compensation payable based on a 
dependent spouse.  The veteran has been advised of the 
evidence considered in connection with his appeal, and the 
evidence potentially probative of such claim.  Furthermore, 
in March 2001, the Board remanded this claim to accomplish 
additionally indicated development.  Since that time the RO 
has associated the veteran's vocational rehabilitation folder 
with the claims file.  Additionally, the RO has documented 
that no education file exists pertinent to the veteran.  
Stegall v. West, 11 Vet. App. 268 (1998).  Thus, the 
development requested by the Board in March 2001 has been 
satisfactorily completed.  The Board is not aware of, and 
neither the veteran nor his representative has identified, 
any additional information or evidence which could be 
obtained to substantiate his claim.

For the reasons set out above, the Board concludes that no 
further action is required to comply with the notice or duty 
to assist provisions of the VCAA and the implementing 
regulations.  

Factual Background

In June 1976, the RO granted service connection for 
disability of the lumbar spine and right foot effective 
August 23, 1975.  Thereafter, the veteran requested an 
increased rating.  By letter dated in December 1983, the RO 
requested the veteran to submit a certified copy of his 
marriage certificate and his spouse's Social Security number; 
later in December the veteran provided the requested copy of 
his marriage certificate, showing he and his spouse had been 
married in 1972.  In a letter dated in January 1984, the RO 
advised the veteran his spouse's Social Security number was 
still not of record; the letter is annotated to reflect 
contact with the veteran later in January, at which time he 
provided his spouse's Social Security number.

By letter dated April 22, 1988, the RO advised the veteran of 
a change in the amount of his compensation award based on a 
period of convalescence and further advised him that VA might 
be able to pay additional benefits if he furnished additional 
information as to his marital status.  The RO enclosed VA 
Form 21-686C, "Declaration of Marital Status" and informed 
the veteran that if such evidence was not received within one 
year additional benefits could not be paid for the period 
prior to receipt of the requested evidence.  

By decision dated in July 1988, the RO granted an increased 
rating for low back disability, to 60 percent, effective 
February 1, 1988.  The RO advised the veteran of such by 
letter also dated in July 1988.  The July 1988 letter 
included notice to the veteran that VA might be able to pay 
additional benefits upon furnishing of a certified copy of 
his marriage certificate, but that if not received within one 
year, additional benefits could not be paid for the period 
prior to receipt of the requested evidence.  In March 1989, 
the RO granted the veteran's claim of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities, effective December 17, 1988.  
In notifying the veteran of such grant, the RO enclosed a VA 
Form 21-8764, which indicated that additional compensation 
for dependents was available if the veteran had a disability 
rating of 30 percent or more.  

On an application for vocational rehabilitation completed in 
January 1989, the veteran indicated he had a dependent 
spouse.

On August 6, 1999, the RO received a statement in which the 
veteran requested payment of retroactive benefits based on 
his dependent spouse.  He attached a copy of his marriage 
certificate and a completed VA Form 21-686c, "Declaration of 
Status of Dependents" on which he identified his spouse's 
Social Security number.  Also of record is a photocopy of an 
Exchange of Beneficiary and Request For Eligibility Data 
form, dated in September 1997 but date-stamped as received by 
VA August 16, 1999.

The RO granted entitlement to payment of additional 
compensation by reason of a dependent spouse effective 
September 1, 1999.

In his appeal the veteran argues that he has been 
continuously married to his spouse since 1972 and that 
information relevant to the marriage has been of record since 
1975.  He also cites the completion of documents in 1983 and 
1984, which continue to show his marital status.  In his Form 
9, received in January 2000, the veteran argued he never 
received the RO's April and July 1988 letters requesting 
evidence in certification of his marital status.  He also 
indicated that he was in receipt of educational benefits for 
his dependent spouse during the time period in question.  In 
April 2001, the veteran submitted a copy of a September 1980 
RO letter advising the veteran he had been awarded an 
educational allowance and that his award included an 
additional allowance for his spouse and child.

Legal Criteria

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 
3.400.

Veterans who are entitled to compensation for service 
connected disabilities are entitled to additional 
compensation for dependents, including a spouse, provided 
that the disability is rated not less than 30 percent 
disabling.  38 U.S.C.A. § 1115.  

The effective date of an award of additional compensation 
shall be from the effective date of such rating, but only if 
proof of a dependent is received within one year from the 
date of notification of such rating action.  38 U.S.C.A. 
§ 5110(f); see also McColley v. West, 13 Vet. App. 553, 555-
56 (2000).  See also 38 C.F.R. § 3.158(a) (2001), which 
provides as follows:

...where evidence requested in connection 
with an original claim, a claim for 
increase or to reopen or for the purpose 
of determining continued entitlement is 
not furnished within one year after the 
date of request, the claim will be 
considered abandoned.  After the 
expiration of one year, further action 
will not be taken unless a new claim is 
received.  Should the right to benefits 
be finally established, pension, 
compensation, dependency and indemnity 
compensation, or monetary allowance under 
the provisions of 38 U.S.C.A. § 1805 
based on such evidence shall commence not 
earlier than the date of filing the new 
claim.

Awards of additional compensation for dependents shall be 
effective the latest of the following dates:

(1) Date of claim.  This term means the 
following listed in order of 
applicability:
(i) Date of veteran's marriage or birth 
of his or her child, or adoption child, 
if the evidence of the event is received 
within one year of the event otherwise.
(ii) Date notice is received of the 
dependent's existence, if evidence is 
received within one year of VA request.
(2) Date dependency arises;
(3) Effective date of the qualifying 
disability rating provided evidence of 
dependency is received within one year of 
notification of such rating; or
(4) Date of commencement of veteran's 
award.

38 C.F.R. § 3.401(b).

38 C.F.R. § 3.652(a) (2001) provides that individuals to whom 
benefits are being paid are required to certify, when 
requested, that any or all of the eligibility factors which 
established entitlement to the benefit being paid continue to 
exist.  When the required certification is received, benefits 
will be adjusted, if necessary, in accordance with the facts 
found.  38 C.F.R. § 3.652(b) (2001).  See also 38 U.S.C.A. 
§ 501.

Regardless of VA regulations concerning effective dates of 
awards, and except as provided in 38 C.F.R. § 3.31(c), 
payment of monetary benefits based on original, reopened, or 
increased awards of compensation, pension or dependency and 
indemnity compensation may not be made for any period prior 
to the first day of the calendar month following the month in 
which the award became effective.

In order to receive an additional payment for a spouse, 
sufficient proof of marriage is necessary as set forth in 38 
C.F.R. §§ 3.204, 3.205, 3.216.

Prior to November 4, 1996, and in effect at the time of the 
1988 increase in benefits awarded to the veteran, the classes 
of evidence necessary to establish marriage were listed in 39 
C.F.R. § 3.205, which includes a copy of the public record of 
marriage.  The Social Security number of the claimed 
dependent is also required to establish entitlement to 
benefits.  38 C.F.R. § 3.316.

Analysis

In this case, the veteran was first potentially entitled to 
additional compensation benefits for dependents effective 
February 1, 1988, the effective date of the RO's grant of an 
increase in compensation benefits above the 30 percent level.  
The RO thus notified the veteran by letter dated in July 1988 
of his potential entitlement to additional benefits, the 
information needed to establish such entitlement, and the 
time period in which to provide such information.  
38 C.F.R. § 3.652.  

The veteran has argued that he did not receive information 
relating to how to claim additional compensation for his 
dependent spouse in July 1988.  The law presumes the 
regularity of the administrative process absent clear 
evidence to the contrary.  Warfield v. Gober, 10 Vet. App. 
483 (1997); YT v. Brown, 9 Vet. App. 195, 199 (1996).  Clear 
evidence to the contrary is required to rebut the presumption 
of regularity.  Mindenhall v. Brown, 7 Vet. App. 271 (1994), 
see also Ashley v. Derwinski, 2 Vet. App. 307 (1992), 
(quoting United States v. Chemical Foundation, 272 U.S. 1, 
14-15 (1926).  The Court of Appeals for Veterans Claims has 
specifically held that a statement such as the one from the 
veteran, standing alone, is not sufficient to rebut the 
presumption of regularity in RO operations.  Insofar as the 
July 1988 notice and the earlier April 1988 notice were 
mailed to the veteran's address of record, without indication 
of failed delivery, his contention of nonreceipt is 
insufficient evidence to rebut the presumption of regularity.  
As such, he had notice that VA required dependency 
information in order to grant additional compensation 
benefits.

The Board acknowledges that evidence pertaining to the 
veteran's marital status was on file prior to the 1988 
increase in benefits.  As set out above, however, the law 
provides that a veteran must certify eligibility factors when 
requested by VA for the purpose of establishing entitlement 
to benefits.  The Board emphasizes that the veteran's 
credibility is not at issue in this case.  Rather, the law 
and regulations provide for certification and re-
certification of eligibility factors so as to ensure benefits 
are awarded based on an accurate and current account of 
factors such as dependency.  Although the veteran has since 
submitted the required documentation showing that he has been 
continually married to the same spouse for many years, the 
declaration of marital status in 1984 did not address the 
veteran's marital status in the intervening years between the 
1984 receipt of marital status information and the 1988 award 
increase.  In other words, his marital status could have 
changed after the 1984 declaration of marital status.  The RO 
clearly requested the veteran to verify his eligibility for 
additional compensation for a dependent spouse in 1988 and 
notified him as to the consequences of a failure to do so 
within the one-year time period.  

It is clear from a review of the file that the veteran did 
not provide the requested information relevant to his marital 
status within one year of the July 1988 notification.  Here 
the Board notes that the veteran completed vocational 
rehabilitation documentation in January 1989, at which time 
he identified a dependent spouse.  However, he did not submit 
the specified forms or provide the specific information 
requested by the RO within one year of the July 1988 
notification.  Absent such the RO took no action to award the 
veteran additional compensation for a dependent spouse, 
consistent with governing law.  See 38 U.S.C.A. § 5110(f); 
see also 38 C.F.R. § 3.158(a).

Regulations provide that when dependency evidence is not 
received within the one-year time period, as in this case, 
the effective date shall be the date of receipt of the claim.  
38 C.F.R. § 3.400.  A review of the evidence in the interim 
between July 1988 and August 6, 1999, fails to show receipt 
of a certified copy of the veteran's marriage certificate or 
a completed marital status form.  The first claim of 
entitlement to additional benefits based on a dependent 
spouse, with proper evidence of such dependency, was received 
August 6, 1999.  Regulations further provide that the payment 
of such additional benefit is effective the first day of the 
month following receipt of the evidence.  Based on these 
particular facts, the effective date of payment is properly 
established as September 1, 1999, the first day of the month 
following the RO's August 1999 receipt of verifying marital 
status information.  That is the payment date effectuated by 
the RO.  There is no statutory or regulatory basis upon which 
to assign an earlier effective date.


ORDER

Entitlement to an earlier effective date for the payment of 
additional compensation by reason of a dependent spouse is 
denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

